UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August24, 2012 IXIA (Exact name of registrant as specified in its charter) California 000-31523 95-4635982 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 26601 W. Agoura Road, Calabasas, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 818.871.1800 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 9.01 Financial Statements and Exhibits 1 Exhibit 23.1 Exhibit 99.1 Exhibit 99.2 (i) On August 29, 2012, Ixia, a California corporation, filed a Current Report on Form 8-K (the “Form 8-K”) reporting the completion of its acquisition of BreakingPoint Systems, Inc., a Delaware corporation (“BreakingPoint”). This Current Report on Form 8-K/A amends and supplements the Form 8-K to provide the required financial statements and pro forma financial information that were not filed with the Form 8-K and that are permitted to be filed by this amendment. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired The audited consolidated financial statements of BreakingPoint Systems, Inc. as of and for the years ended December 31, 2011 and 2010, and the unaudited interim consolidated financial statements of BreakingPoint Systems, Inc. as of June 30, 2012, and for the six months ended June 30, 2012, and 2011 are filed as Exhibit 99.1 to this Current Report on Form 8-K/A and incorporated herein by reference. (b) Pro Forma Financial Information The required pro forma financial information as of and for the six months ended June 30, 2012 and for the year ended December 31, 2011, is filed as Exhibit 99.2 to this Current Report on Form 8-K/A and incorporated herein by reference. (c) Exhibits Exhibit No. Description Consent of KPMG LLP, Independent Registered Public Accounting Firm for BreakingPoint Systems, Inc. Audited financial statements of BreakingPoint Systems, Inc. as of and for the years ended December 31, 2011 and 2010. Unaudited interim financial statements of BreakingPoint Systems, Inc. as of June 30, 2012, and for the six months ended June 30, 2012 and 2011. Unaudited pro forma condensed combined financial statements as of and for the six months ended June 30, 2012, and for the year ended December 31, 2011. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Ixia Dated:November 9, 2012 By: /s/Thomas B. Miller Thomas B. Miller Chief Financial Officer 2 EXHIBIT INDEX Exhibit No. Description Consent of KPMG LLP, Independent Registered Public Accounting Firm for BreakingPoint Systems, Inc. Audited financial statements of BreakingPoint Systems, Inc. as of and for the years ended December 31, 2011 and 2010. Unaudited interim financial statements of BreakingPoint Systems, Inc. as of June 30, 2012, and for the six months ended June 30, 2012 and 2011. Unaudited pro forma condensed combined financial statements as of and for the six months ended June 30, 2012, and for the year ended December 31, 2011. 3
